DETAILED ACTION
This action is in response to applicant’s amendment received on April 26th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. Publication 2013/0138112) in view of Angibaud (U.S. Publication 2019/0167447).
Young discloses a device (for example see Figure 7) comprising a first distraction mechanism (332 and 354) including a distraction screw (350) capable of simultaneously distracting two sides of a joint equally, a second distraction mechanism (left 306a, left 306b, etc.) capable of changing a height of a first side of a joint, and a third distraction mechanism (right 306a, right 306b, etc.) configured to change a height of a second side of a joint, wherein adjusting the second distraction mechanism or the third distraction mechanism changes a tilt of the device. The device further comprises a first support (304) coupled to the first distraction mechanism (elements 304 are connected to 332 and 354 via elements 306a, 306b, 302, etc.) and being configured to contact a first bone of a joint and a second support (302) coupled to the second and third distraction mechanisms and being configured to contact a second bone of a joint, wherein the distraction screw is positioned away from the first support and extends along an axis . 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 18 recites that the second distraction mechanism is coupled to a first plate at a first pivot point and the third distraction mechanism is coupled to a second plate at a second pivot point. To reject claim 16, the examiner reinterpreted the Young reference such that elements 304, which were previously interpreted at the plates, are now . 
Response to Arguments
Applicant's arguments filed April 26th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the newly added limitations to claims 11 and 16, which are discussed in the new grounds of rejection provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775